Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2.	This Non-Final Office action is in response to the application filed on 9/28/2021. Claims 1-17 are
pending.
Priority
3.	Application 17/449,144 was filed on 9/28/2021 which claims benefit of GB patent application 
2017624.4 filed on 11/09/2020.
Specification
4.	The disclosure is objected to because of the following informalities: In paragraph [0061] the ramped dog clutch is initially referred to as “160” and then is referred to as “158”. In the same paragraph a “wave spring” is then referred to also as “160”. It is unclear what each element corresponds to each reference number.   
Appropriate correction is required.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1, 2, 16, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wildman (U.S. Patent Pub. No. 20120234983).
7.	Regarding Claim 1, Wildman discloses an aircraft wing ([0025] Fig. 1 The aircraft wing) comprising a wing structure ([0025] wing box) and a spoiler ([0025] spoiler 4) movable relative to the wing structure between a stowed configuration and a deployed configuration ([0030] The piston 12 of the actuator may be extended out from, or retracted into, the cylinder 11 to pivot the spoiler 4 anticlockwise or clockwise [with respect to the view in FIG. 1] respectively. For example but not exclusively, the spoiler 4 may be pivoted anticlockwise about an angle of up to +55.degree. to a braking position), wherein the spoiler comprises an actuator ([0025] Deployment of the spoiler 4 is controlled by a hydraulic actuator 10) configurable between an engaged mode and a disengaged mode ([0028] Still referring to FIG. 2, the actuator attachment bracket 14 is releasably coupled to the spoiler 4 by a resettable locking mechanism 30, which can be toggled between a locked position and an unlocked position [see below]), wherein in the engaged mode, the actuator is arranged to restrict movement of the spoiler and/or move the spoiler between the stowed configuration and deployed configuration, and in the disengaged mode, the actuator allows free movement of the spoiler ([0004] wherein the actuator is operatively coupled to the control surface when the locking mechanism is set to the locked position and the control surface can move independently of the actuator when the locking mechanism is set to the unlocked position).
8.	Regarding Claim 2, Wildman discloses an aircraft wing as claimed in claim 1, wherein the actuator is arranged to move the spoiler from the deployed configuration to the stowed configuration ([0030] The piston 12 of the actuator may be extended out from, or retracted into, the cylinder 11 to pivot the spoiler 4 anticlockwise or clockwise (with respect to the view in FIG. 1) respectively). See Figure 1 and 7 below.

    PNG
    media_image1.png
    447
    716
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    412
    695
    media_image2.png
    Greyscale


	


9.	Regarding Claim 16, Wildman discloses A method of deploying a stowed spoiler in an aircraft wing according to claim 1, the method comprising the step of configuring the actuator in the disengaged mode, thereby allowing for free movement of the spoiler ([0004] wherein the actuator is operatively coupled to the control surface when the locking mechanism is set to the locked position and the control surface can move independently of the actuator when the locking mechanism is set to the unlocked position).
10.	Regarding Claim 17, Wildman discloses a method of retracting a deployed spoiler in an aircraft wing according to claim 1, the method comprising the step of configuring the actuator in the engaged mode, and activating the actuator to retract the spoiler ([0029] As the bar 32 is housed within the spoiler 4 and the actuator 10 is attached to the actuator bracket 14, the interaction between the head 34 of the bar 32 and the slots 44, 46 operatively couples the spoiler 4 to the actuator 10. Therefore, in normal service, the locking mechanism 30 is set to its locked position…[0030] The piston 12 of the actuator may be extended out from, or retracted into, the cylinder 11 to pivot the spoiler 4 anticlockwise or clockwise (with respect to the view in FIG. 1) respectively).
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim(s) 3, 4, 5, 6, 7, 8, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wildman (U.S. Patent Pub. No. 20120234983) in view of Gunter (U.S. Patent Pub. No. 20120193183).
13.	Regarding Claim 3, Wildman discloses all of the elements of Claim 1 and when the actuator is in the disengaged mode, allows free movement in one direction when the spoiler is being moved into the deployed configuration ([0004] wherein the actuator is operatively coupled to the control surface when the locking mechanism is set to the locked position and the control surface can move independently of the actuator when the locking mechanism is set to the unlocked position). Wildman does not disclose wherein the actuator comprises a clutch arrangement. Gunter does disclose this ([0081] The disengagement of the quick release clutch 104 allows for free rotation of the split flap 214 [FIG. 3]).
14.	It would have been obvious to one with ordinary skill in the art prior to the effective filing date
to modify Wildman in view of Gunter, because as taught in Gunter “there exists a need in the art for a torsion lock for an actuator which is of relatively small size and which can generate a relatively large holding torque for maintaining a deployable device in a deployed position. Furthermore, there exists a need in the art for a torsion lock capable of retracting or releasing a deployable device in a relatively short period of time on the order of milliseconds.” This would keep weight down while maintaining the proper locking force required in the aircrafts environments. 
15.	Regarding Claim 4, Wildman as modified discloses all of the elements of Claim 3 and Wildman discloses wherein when the actuator is in the engaged mode, is configured to engage a drive mechanism to allow the spoiler to be retracted into the stowed configuration ([0029] As the bar 32 is housed within the spoiler 4 and the actuator 10 is attached to the actuator bracket 14, the interaction between the head 34 of the bar 32 and the slots 44, 46 operatively couples the spoiler 4 to the actuator 10. Therefore, in normal service, the locking mechanism 30 is set to its locked position…[0030] The piston 12 of the actuator may be extended out from, or retracted into, the cylinder 11 to pivot the spoiler 4 anticlockwise or clockwise (with respect to the view in FIG. 1) respectively). Gunter discloses the clutch arrangement ([0054] lock clutch 166)
16.	Regarding Claim 5, Wildman as modified discloses all of the elements of Claim 3, and Gunter discloses wherein when the actuator is in the engaged mode, the clutch mechanism is arranged to be lockable to prevent movement of spoiler ([0055] Referring to FIGS. 7, 8, 8A and 8B, the torsion lock assembly 60 [FIGS. 7-8] includes a lock clutch 166…As shown in FIG. 7, the lock clutch 166 selectively couples the drive gear shaft 40 to the assembly housing 12 to lock the deployable device 210 in position). Wildman also discloses when the actuator is in the engaged mode is arranged to be lockable to prevent movement of spoiler ([0028] Still referring to FIG. 2, the actuator attachment bracket 14 is releasably coupled to the spoiler 4 by a resettable locking mechanism 30, which can be toggled between a locked position and an unlocked position).
17.	Regarding Claim 6, Wildman as modified discloses all of the elements of Claim 3, and Gunter discloses wherein the clutch mechanism may comprise a dog clutch ([0055] Referring to FIGS. 7, 8, 8A and 8B, the torsion lock assembly 60 (FIGS. 7-8) includes a lock clutch 166 [FIGS. 7, 8, 8A] and a quick release clutch 104 [FIGS. 7, 8, 8B]). Gunter discloses a clutch actuator assembly with multiple clutch devices within the assembly but does not explicitly disclose a “dog clutch.” It would be obvious to one with ordinary skill in the art given Gunter’s disclosure with multiple different types of clutches in one assembly to use a dog clutch as one of the different clutches in the assembly to ensure the assembly is locked in place when the spoiler is in the stowed configuration as taught in Gunter in the form of the lock clutch 166.
18.	Regarding Claim 7, see rejection for Claim 6 as applied to the ramp dog clutch.
19.	Regarding Claim 8, Wildman as modified discloses all of the elements of Claim 3 and Gunter discloses wherein the clutch mechanism comprises a spring ([0056] lock spring 162).
20.	Regarding Claim 9, Wildman as modified discloses all of the elements of Claim 3 and Gunter discloses wherein the clutch mechanism comprises series of friction clutch plates ([0059] Referring to FIG. 7, the lock clutch 166 includes inner and outer clutch plates 170, 172).
21.	Regarding Claim 10, Wildman as modified discloses all of the elements of Claim 3 and Gunter discloses wherein the clutch mechanism comprises each of a ramped dog clutch, a spring, and a series of friction clutch plates ([0055] Referring to FIGS. 7, 8, 8A and 8B, the torsion lock assembly 60 [FIGS. 7-8] includes a lock clutch 166 [FIGS. 7, 8, 8A] and a quick release clutch 104 [FIGS. 7, 8, 8B]… [0056] lock spring 162…[0059] Referring to FIG. 7, the lock clutch 166 includes inner and outer clutch plates 170, 172).
22.	Claim(s) 11, 12, 13, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wildman (U.S. Patent Pub. No. 20120234983) in view of Notchev (U.S. Patent Pub. No. 3169178).
23.	Regarding Claim 11, Wildman discloses all of the elements of Claim 1 and an actuator but does not disclose wherein the actuator comprises a cable and cable drum. Notchev does disclose this (cable drums 42 and 44…cables 32 and 34). 
24.	It would have been obvious to one with ordinary skill in the art prior to the effective filing date
to modify Wildman in view of Notchev to reduce the weight of the instruments used in deploying and retracting the spoiler. It is also commonly known in the art to use various cable assemblies to operate wing attachment devices. 
25.	Regarding Claim 12, Wildman as modified discloses all of the elements of Claim 11 and Notchev discloses wherein the cable is attached at one end to the spoiler and at the other end to the cable drum (Each cable is secured to its respective cable drum through a swaged collar or ball secured to the end of the cable which engages a shoulder within a bore in the cable drum. The cables exit from the housing through suitable openings. In one arrangement, the free ends of the cables pass over sheaves and secure to the inboard and outboard ends of a flap).
26.	Regarding Claim 13, Wildman as modified discloses all of the elements of Claim 12 and Notchev discloses wherein the cable is arranged to be held under tension when the spoiler is in the stowed position, so as to secure the spoiler in the first position ((26) In the operation of the asynchronous motion detector, extension and/or retraction of the flap causes rotational movement of the cable drums 42, 44 and their respective gears 72). It is inherent that if during extension/retraction if the cable drums are rotating and the cable is attached to the end of the flap that when the cable drum is not moving during stowed configuration the cable must be under tension if it is attached on both ends. 
27.	Regarding Claim 14, Wildman as modified discloses all of the elements of Claim 13 and Wildman discloses the spoiler is arranged to move into the deployed position unencumbered ([0004] wherein the actuator is operatively coupled to the control surface when the locking mechanism is set to the locked position and the control surface can move independently of the actuator when the locking mechanism is set to the unlocked position). Wildman does not disclose tension in a cable being released. Notchev does disclose this ((26) In the operation of the asynchronous motion detector, extension and/or retraction of the flap causes rotational movement of the cable drums 42, 44 and their respective gears 72). It is inherent that if the cable and cable drums disclosed by Notchev are locked motionless with a cable attached at both ends and then during operation of the device, the cable drums rotate thus unraveling or raveling the cable, inherently releasing or adding tension to the cable. The free movement of the spoiler of Wildman with the cable drum attachment set up of Notchev discloses the invention as claimed.
28.	Regarding Claim 15, Wildman as modified discloses all of the elements of Claim 11 and Notchev discloses wherein the cable is arranged to be reeled around the cable drum in order to retract the spoiler into the stowed position ((24) The cables 32 and 34 are wound about the helix grooves 104 of their respective drums 42 and 44…(26) In the operation of the asynchronous motion detector, extension and/or retraction of the flap causes rotational movement of the cable drums 42, 44 and their respective gears 72)
Conclusion
29.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to BRENDAN KROGER SCHNEIDER whose telephone number is (571)272-4858. The
examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN KROGER SCHNEIDER/Examiner, Art Unit 3644                                                                                                                                                                                                        

	
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644